Citation Nr: 1714849	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-16 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a low back disorder, including a strain and degenerative disc disease.  

2.  Entitlement to service connection for a right shoulder disorder, including supraspinatus tear and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2005.

This appeal to the Board of Veterans' Appeal (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran provided testimony in support of these claims at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.  

This case was last before the Board in January 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  Following the issuance of an October 2016 supplemental statement of the case (SSOC) continuing the denial of both claims, the appeal was returned to the Board for its adjudication. 

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefit Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.  


FINDINGS OF FACT

1.  The Veteran's low back disorder manifested five years after a reported in-service injury and three years after the conclusion of his military service and is not shown to have been incurred or attributable to his service. 

2.  The Veteran's right shoulder disorder manifested five years after a reported 
in-service injury and three years after the conclusion of his military service and is not shown to have been incurred or attributable to his service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for a right shoulder disorder also is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2009; therefore, in the preferred sequence, that is, before initially adjudicating the claim in the rating decisions at issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess as they both discussed the "downstream" disability rating and effective date elements of this claim, in the event service connection is eventually granted.  So he has received all required notice concerning this claim.
As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as his private and VA evaluation and treatment records - including the reports of his VA compensation examinations.  He additionally was afforded an opportunity to testify before the undersigned Veterans Law Judge during the July 2012 videoconference hearing.  Moreover, during the course of the appeal, the RO and AMC, including on remand, have requested that he identify all outstanding records that are relevant to this claim, irrespective of whether owing to treatment from VA or private providers, and there is no suggestion there are any additional records needing to be obtained, which are obtainable.

Pursuant to the Board's January 2016 remand, the AMC was directed to first obtain the Veteran's current address, and once that was completed, provide the Veteran with a VA Form 21-4142s with the purpose of authorizing VA to obtain and associate with the claims file copies of all confidential clinical records of his relevant treatment since 2005.  Specifically, the AMC was asked to attempt to obtain records from a Dr. A.C. and 2011 records from a Dr. R.L. If the AMC was able to obtain said records, then it was requested that the claims file be returned to the physician that evaluated the Veteran for the March 2015 VA examination for an addendum opinion addressing the additional documentary evidence.  The Board instructed the AMC to have the physician opine as to whether the Veteran's right shoulder disorder and/or his low back disorder were attributable to service, to include as due to a potential injury that occurred in 2003.  


Upon receipt of the remand directives, the AMC promptly obtained the Veteran's new address and had him complete a VA Form 21-4142 authorizing the AMC to obtained copies of outstanding records from Dr. A.C., copies of which were obtained in March 2016 and associated with the claims file.  As for the requested records from Dr. R.L., the Veteran submitted a VA Form 21-4142 dated in February 2016 which clarified that he was actually treated by a Dr. K.L. and listed the same address as the one for Dr. R.L.  A memorandum dated in February 2016 indicates that the AMC researched the practice using the information provided by the Veteran and determined that the office listed by the Veteran in his authorization went out of business.  Thus, the AMC was unable to secure any records corresponding to the Veteran's treatment by Dr. K.L. 

Thereafter, in August 2016 the claims file was provided to a new qualified VA physician and the Veteran was scheduled for an in-person interview with that physician, who issued opinions regarding the etiology of the low back and right shoulder conditions.  In light of the fact that the AMC updated the Veteran's address, obtained the requested records or took appropriate steps to try and obtain said records, and then directed the VA examiner to issue an opinion that explicitly addressed the new private treatment records, the Board finds that the AMC substantially complied with the Board's remand directives as concerning both claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Especially since the most recent remand of this claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).  Given all that has occurred in developing this claim, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).

As for the July 2012 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issue or issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, during the hearing, to this end, the presiding Veterans Law Judge explained the bases of the prior determinations denying this claim and discussed the elements of the claim that were lacking to substantiate entitlement to these claimed benefits, including the requirement of associating the disabilities either directly, presumptively or secondarily with the Veteran's service, the latter by way of a service-connected disability.  In addition, this presiding Veterans Law Judge sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might tend to substantiate the claim.  

Indeed, in furtherance of this, the Veteran was specifically asked whether he had any documentary evidence from his private treating physician, a Dr. A.C., regarding both of his orthopedic conditions, that is, his low back disorder and his right shoulder disorder.  He detailed why he was previously unable to locate a portion of the records of his treatment with Dr. A.C., and committed to submitting any new records he was able to locate in the future.  Hearing Transcript, 5.  He also confirmed that there was already a statement from Dr. A.C. regarding the etiology of the orthopedic conditions in the file.  Id.  A review of the record does show that this opinion has been associated with the claims file.  On balance, however, the VA medical opinions that also have been obtained, including on remand, are more persuasive, so ultimately the Board (like the RO/AMC) is denying this claim on its underlying merits.
The Veteran clearly has been made aware of the type of evidence lacking as concerning his claim.  And, in truth, he has evidenced his actual knowledge of the need for this supporting medical evidence.  Actual knowledge is established by statements or actions by him or his representative demonstrating an awareness of what is necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board resultantly may proceed to adjudicating this claim on its underlying merits based on the existing record.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic (paperless) claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).



Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In-service notation of a condition does not require medical evidence where the condition is of a type as to which a lay person's observation is competent.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is fact specific (i.e., a case-by-case judgment), based on the specific type of condition being claimed, including in terms of whether it is simple or instead complex).

A rather recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court explicitly rejected the argument that a dictionary definition of "chronic" should be used instead, noting that continuity of symptomatology in § 3.303(b) had no other intent than to afford an alternative route to service connection for specific chronic diseases.  Id.  

On the Veteran's most recent VA examination in March 2015, the examiner confirmed that the Veteran had arthritis of the thoracolumbar spine as well as acromioclavicular joint osteoarthritis.  Arthritis is listed as a condition subject to presumptive service connection under 38 C.F.R. § 3.309(a).  

Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999)

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Only if evidence is both competent and credible does it ultimately have probative value.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (pes planus).

Conversely, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competency differs from credibility, and evidence as mentioned must be both competent and credible to ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In this function, the Board may properly consider internal inconsistency, facial plausibility, 
and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder

The Veteran asserts that his currently diagnosed degenerative disc disease of the thoracolumbar spine with arthritis is related to service.  Specifically, he contends that he developed his low back disorder when he injured his back in service after a pipe he was helping to carry was dropped on him and that his low back disorder has continued to the present.  

A review of the Veteran's STRs does not show any documentation to substantiate the Veteran's assertion that he injured his back in service following an incident in which a heavy pipe he was helping to carry was dropped.  The Veteran has stated that this incident occurred in 2003.  Subsequent STRs, to include a June 2003 pre-deployment health questionnaire, a May 2004 pre-deployment health questionnaire, and an April 2004 medical examination, do not show any complaints, diagnoses, or treatment of a low back condition.  It is important to also note that the Veteran did report orthopedic problems while in service, that is, he complained of injuring his left hand finger as well as experiencing right ankle pain in 2005 and was evaluated and treated for both conditions while he was still in service.  
The Veteran has submitted two statements from fellow servicemembers in support of his assertion that he was injured in service after a pipe fell on him.  In a February 2008 statement, a G.S. stated that he was deployed with the Veteran in 2003 and witnessed the Veteran carrying one end of a heavy pipe when the other end was dropped and the pipe appeared to strike his shoulder.  According to G.S., the Veteran told him after the incident that his shoulder and back were both hurting but that the Veteran did not report his injury and pain symptoms to any medical professionals.  Similarly, in a statement received by VA in March 2010, an I.G. Jr. stated that he had known the Veteran since middle school and visited him while they were both stationed at Camp Anaconda in Iraq in 2003.  I.G. asserted that he witnessed a heavy pipe being dropped on the Veteran and heard him cry out in pain.  According to I.G., the Veteran continued to complain about back and shoulder pain for the next few weeks, up until the time that I.G. was moved to a new base.  He also stated that he continued to see the Veteran after service and that the Veteran complained of the same symptoms of shoulder and back pain. 

Post-service treatment records show that the Veteran was receiving treatment from VA for his shoulder pain and low back pain as early as October 2009.  In an October 2009 outpatient record, he reported low back pain ever since he was on active duty, which he attributed to carrying heavy loads on his back.  He stated that his low back pain prevented him from doing many activities of daily living.  A physical examination revealed a low back that was tender to palpation. The assessment was low back pain since the 2003 incident.  


A November 2009 lumbar spine MRI with a VA examiner showed a mild disc bulge at L1-L2, L2-L3, a left foraminal disc protrusion with ligamentum flavum hypertrophy at L4-L5, and a diffuse disc bulge with fact arthrosis at L5-S1.  The impression was mild lumbosacral spondylosis with degenerative disease.  

In a July 2012 letter, a Dr. A.C. stated that the Veteran had been in his care for several years in order to treat symptoms of low back pain.  Dr. A.C. asserted that the Veteran's low back pain symptoms started after he was injury during service while helping to carry a heavy pipe.  He then opined that the Veteran's low back pain was the direct result of the injuries sustained during service.  In support thereof, he noted that the type of low back pain the Veteran was experiencing typically is related to old injuries.  

During the July 2012 Travel Board hearing, the Veteran reported that his low back pain began after an in-service injury where a heavy pipe fell on him.  According to the Veteran, he did not experience too much pain following the injury, and when he did visit a medic on base he was given some pain medication and was told he was okay.  Thereafter, he stated that he continued to experience low back pain.  When asked, he confirmed that there was no documentation of the pain medication he was given while in service.  He related that he began to notice the continuing effects of the injury when he had trouble sleeping and would wake up in pain.  He then discussed how he sought treatment for his orthopedic issues from a private physician, a Dr. A.C., when he got out of service, but that the records of this initial treatment were lost due to the fact that Dr. A.C. moved to a new office a few years after he began treating the Veteran.  With regards to the symptoms he was experiencing, the Veteran stated that he had constant low back pain and experienced back spasms intermittently.  He stated that these symptoms hindered his ability to perform his duties at work at the time. 

The Veteran was first afforded a VA examination to evaluate the nature and etiology of his low back disorder in December 2012.  He reported that he injured his back in 2003, and that when he experienced flare-ups it made it difficult for him to move.  After a physical examination, the examiner confirmed the diagnosis of degenerative disc disease L4-5, dating from 2009.  According to the examiner no arthritis was evident from the available records, including the November 2009 MRI. Upon review of the claims file and the physical examination, the examiner opined that it was less likely than not that the low back disorder was incurred in or otherwise attributable to service, to include the alleged in-service injury.  In support thereof, the examiner acknowledged the lay statements of the Veteran and his two fellow servicemembers in which they detailed an injury where the Veteran was carrying one end of a pipe when the other end was dropped, but found that the mechanism of such an injury would likely not cause a disc herniation.  Furthermore, the examiner noted the lack of any complaints of back pain on any service treatment records following the occurrence of the injury.  The examiner then highlighted the fact that five years had passed since the first documented instance of back pain complaints in 2008 and the occurrence of the injury in 2003.  

The Veteran was afforded a new VA examination in March 2015 to again have an examiner opine as to the nature and etiology of the low back disorder.  He reported the same details of the in-service injury and asserted that he began seeking treatment for the low back pain from his primary care physician in 2007 or 2008.  He related that he experienced symptoms of daily low back pain, muscle spasms, and difficulty with prolonged sitting.  The examiner did state that the Veteran's records documented a diagnosis of low back arthritis, in addition to diagnoses of lumbar degenerative disc disease and low back strain.  After completing a physical examination and reviewing the claims file, the examiner opined that the Veteran's diagnoses of degenerative disc disease and low back strain did not "implicate his continued service injury as the nexus", and concluded that it was less likely than not that the low back disorder was related to service.  In support thereof, the examiner noted the lack of any complains of low back pain while in service, and the span of time between his discharge in August 2005 and the diagnosis of a low back disorder in 2009.  In summation, the examiner stated that there was no history of documented continuing complaints or treatment to indicate a chronic disabling condition.  

Updated treatment records from Dr. A.C. show that the Veteran had continued to receive treatment for his low back pain up through March 2013.  The earliest reporting of low back pain is in November 2008. 

The claims file was evaluated by a VA examiner for the purpose of providing an addendum etiology opinion in August 2016.  After an in-person interview and a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's low back disorder was incurred in or otherwise attributable to service.  In support thereof, the examiner noted the lack of any complaints of or treatment for a low back disorder while in service, and the continuing lack of documented complaints of back pain until 2008.  Furthermore, the examiner highlighted the fact that the Veteran was not formally diagnosed with a low back disorder until he was afforded a MRI through VA in November 2009.  
Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disorder.  The Board acknowledges that the Veteran has consistently maintained that he incurred his low back disorder while in service as the result of an injury in which one end of a heavy pipe he was carrying was dropped and the weight of the pipe rested on his shoulders.  This is credible evidence that an injury occurred in service, and it has been substantiated by the two lay statements submitted by fellow servicemembers, both of whom attested that they witnessed the incident.  Layno, 6 Vet. App. at 469.  However, neither the Veteran nor the two lay witnesses have provided any evidence to suggest that they have the degree of medical training and expertise to competently relate the in-service injury to the Veteran's currently diagnosed low back disorder.  Jandreau, 492 F. 3d at 1372; Kahana, 24 Vet. App. at 428.  

The Board is also cognizant that the Veteran's private treating physician, a Dr. A.C., contrarily opined in a July 2012 letter that the Veteran's low back pain, reported to have begun in service following the 2003 injury, was more likely than not related to that in-service injury.  As discussed, he supported his opinion by noting that the type of low back disorder the Veteran was diagnosed with typically was related to old injuries.  However, in the more recent December 2012 and March 2015 VA examinations as well as the August 2016 addendum opinion, the VA examiners each determined that it was less likely than not that the Veteran's low back disorder was causally related to service, to include the 2003 in-service injury. 

Where a probative medical opinion that discounts a Veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion offered by the Veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the VA examiners in the December 2012 and March 2015 VA examinations and in the August 2016 addendum are supported by evidence in the Veteran's record as well as a discussion of the mechanism of the reported injury.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thoroughness and detail of the opinion are also among the factors for assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, not only did each of the VA examiners consider the fact that five years had transpired between the Veteran's reported in-service injury in 2003 and the first documented complaints of back pain in 2008, the December 2012 examiner specifically discussed the fact that the mechanisms of the reported injury did not lead to disc herniation and degenerative disc disease that the Veteran was experiencing at that time.  Each of the examiners also highlighted that the Veteran did not make any complaints of low back pain in the two years following the injury while he was still in service.  

By contrast, the July 2012 opinion from Dr. A.C. does not indicate whether he reviewed the Veteran's claims file to verify his reports regarding the injury and the onset of his symptoms.  And while a clinician's review of the claims file is not determinative of the probative weight or value of his/her opinion, including even if relying on the Veteran's self-recounted history, this does have critical importance where, as here, there is suggestion of relevant facts that are not accounted for, especially if considered they would tend to undermine the basis of the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Dr. A.C. plainly did not account for the lack of any documented complaints of symptoms of a low back disorder in the five years between when the injury occurred and when the Veteran first began complaining of low back pain in 2008. After considering both the opinions of the VA examiners as well as Dr. A.C.'s opinion, the Board finds that the opinions of the December 2012, March 2015 and August 2016 VA examiners warrant the greatest probative weight on the issue at hand (that is, in comparison to Dr. A.C.'s).

For these reasons, the Board finds that the preponderance of the evidence is against service connection for a low back disorder on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Although the Board recognizes that there is credible evidence that the Veteran experienced an injury in service, the weight of the probative evidence is against a finding that this injury resulted in a low back disorder that has continued to the present.  The evidence also does not suggest that the Veteran has had continuous symptoms referable to his low back disorder since his discharge from military service, and this continuity-of-symptomatology option for establishing entitlement to service connection also is first predicated on there having been some notation during service of the condition now being claimed.  38 C.F.R. § 3.303(b).  Here, though, there was none; the condition was not noted in service, and was first formally diagnosed pursuant to a November 2009 MRI.  Thus, service connection is not warranted based on continuity of symptomatology since service.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the low back disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  However, as discussed previously, the Board finds that the opinions of the December 2012, March 2015 and August 2016 VA examiners are far more probative than Dr. A.C.'s opinion or the assertions of the Veteran and the two lay servicemembers, as the VA examiner relied on the claims file and medical expertise to arrive at the consistent determination that the low back disorder was less likely than not related to service, while, by comparison, Dr. A.C. did not account for crucial evidence and the Veteran as well as the two lay servicemembers did not present competent evidence of a connection between the injury and the low back disorder.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a low back disorder under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a low back disorder in total must be denied. 

Right Shoulder Disorder

The Veteran asserts that his right shoulder disorder, currently diagnosed as shoulder impingement syndrome, rotator cuff tendonitis, and acromioclavicular joint osteoarthritis, is related to service.  Specifically, he contends that he developed his right shoulder disorder when he injured his right shoulder in service after a pipe he was helping to carry was dropped on him and that his right shoulder disorder has continued to the present.  

A review of the Veteran's STRs does not show any documentation to substantiate the Veteran's assertion that he injured his right shoulder in service following an incident in which a heavy pipe he was helping to carry was dropped.  The Veteran has stated that this incident occurred in 2003.  Subsequent STRs, to include a June 2003 pre-deployment health questionnaire, a May 2004 pre-deployment health questionnaire, and an April 2004 medical examination, do not show any complaints, diagnoses, or treatment of a right shoulder disorder.  It is important to also note that the Veteran did report orthopedic problems while in service, that is, he complained of injuring his left hand finger as well as experiencing right ankle pain in 2005 and was evaluated and treated for both conditions while he was still in service.  

As discussed previously, the Veteran has submitted two statements from fellow servicemembers, a G.S. in February 2008 and an I.G. Jr. in March 2010, in support of his assertion that he was injured in service after a pipe he was helping to carry was dropped.  Both individuals stated that they witnessed the incident with the pipe and that the Veteran reported experiencing shoulder pain following the incident.  Furthermore, the Board notes again that I.G. detailed how the Veteran had continued to mention his shoulder pain on those occasions when he met with the Veteran after service.  

Post-service treatment records show that the Veteran was receiving treatment from VA for his right shoulder pain as early as October 2009.  In an October 2009 outpatient record, he reported right shoulder pain ever since the 2003 injury.  A physical examination revealed limited range of extension and flexion motion as well as limited abduction of the right shoulder.  The assessment was right shoulder trauma with pain and limited range of motion since the 2003 injury.  

A private right shoulder MRI dated in September 2011 showed a tear in the tendinous portion of the musculotendinous junction of the supraspinatus tendon as well as osteoarthritis about the acromioclavicular joint with some spur formation.  The impression was a supraspinatus tendon tear with acromioclavicular osteoarthritis.  Thereafter, a March 2013 MRI of the right shoulder through VA resulted in an impression of mild tendinosis of the supraspinatus, infraspinatus and intra-articular right biceps. 

In the July 2012 letter, Dr. A.C. stated that the Veteran had been in his care for several years in order to treat symptoms of right shoulder degenerative joint disease.  As stated, he opined that the Veteran's right shoulder disorder was the direct result of the injuries sustained during service, and noted that right shoulder degenerative joint disease is typically related to old injuries.  

Specifically with regards to the right shoulder disorder, during the July 2012 Travel Board hearing the Veteran reported that he began to notice the continuing effects of the injury when he had trouble sleeping on his right side in-service and asserted that he never slept on his right side due to shoulder pain.  According to the Veteran, Dr. A.C. told him that he tore his rotator cuff and experienced an impingement of the shoulder as reflected by the MRI.  With regards to the symptoms he was experiencing, the Veteran stated that he had trouble lifting his right arm for more than a short period of time before experiencing a burning sensation.

The Veteran was first afforded a VA examination to evaluate the nature and etiology of his right shoulder disorder in December 2012.  He reported that he injured his shoulder in 2003 when the other end of a pipe he was helping to carry was dropped suddenly, and that when he experienced flare-ups he could not lift anything with his right arm.  After a physical examination, the examiner set forth a diagnosis of rotator cuff tendinitis.  According to the examiner no arthritis was evident from the available records.  Upon review of the claims file and the physical examination, the examiner opined that it was less likely than not that the right shoulder disorder was incurred in or otherwise attributable to service, to include the in-service injury.  In support thereof, the examiner noted that rotator cuff tendinitis is a condition associated with repetitive use of the arm in lifting and thus medically less likely due to the in-service injury described by the Veteran.  Furthermore, the examiner highlighted the lack of any complaints of right shoulder pain on any service treatment records following the occurrence of the injury.  

The Veteran was afforded a new VA examination in March 2015 to again have an examiner opine as to the nature and etiology of the right shoulder disorder.  He reported the same details of the in-service injury and asserted that he began seeking treatment for his right shoulder from his primary care physician in 2007 or 2008.  He detailed a history of receiving cortisone injections for relief of his pain, and stated that he experienced symptoms of limited overhead motion as well as pain and numbness in the right arm if he slept on it.  

After the physical examination, the examiner set forth diagnoses of shoulder impingement syndrome, rotator cuff tendonitis, and acromioclavicular joint osteoarthritis.  In determining those diagnoses, the examiner first noted a history of right shoulder subluxation, but dismissed that diagnosis on the basis that the Veteran had no history of dislocation or subluxation and the diagnosis was made on the basis of one former X-ray examination.  Then, the examiner explained that the Veteran's history of shoulder tendinitis and/or tendinosis diagnoses, as reflected in past MRIS, was very similar to his history of a right shoulder tear.  Accordingly, the examiner exclaimed that the diagnosis of impingement syndrome contemplated both the tendinitis diagnosis and the right shoulder tear diagnosis.  Thereafter, the examiner opined that it was less likely than not that the low back disorder was related to service.  In support thereof, the examiner noted the lack of any complaints of right shoulder pain while in service, and the span of time between his discharge in August 2005 and the diagnosis of a low back disorder in 2009.  In summation, the examiner stated that there was no history of documented continuing complaints or treatment to indicate a chronic disabling condition.  

Updated treatment records from Dr. A.C. show that the Veteran had continued to receive treatment for his right shoulder up through March 2013.  The earliest reporting of right shoulder pain is in November 2008. 

An October 2015 MRI of the right shoulder showed rotator cuff tendinosis, mild hypertrophic changes with mild impingement, and an anterior labral tear with irregularity.  No bursitis was noted.  The impression was mild tendinosis of the supraspinatus tendon, an anterior labral tear, and irregularity of the glenoid articular cartilage with intra-articular loose bodies.  

The claims file was evaluated by a VA examiner for the purpose of providing an addendum etiology opinion in August 2016.  After an in-person interview and a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's right shoulder disorder was incurred in or otherwise attributable to service.  To begin, the examiner dismissed the prior diagnosis of a supraspinatus tear as this was not reflected on the October 2015 MRI; the only diagnoses the examiner endorsed was mild tendinosis of the supraspinatus tendon and an anterior labral tear.  The examiner then noted the lack of any complaints of or treatment for a right shoulder disorder while in service, and the continuing lack of documented complaints of right shoulder pain until 2008.  Furthermore, the examiner highlighted the fact that the Veteran was not formally diagnosed with a right shoulder disorder until the September 2011 MRI.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a right shoulder disorder.  The Board acknowledges that the Veteran has consistently maintained that he incurred his right shoulder disorder while in service as the result of an injury in which one end of a heavy pipe he was carrying was dropped and the weight of the pipe rested on his shoulders.  As stated before, this is credible evidence that an injury occurred in service, and it has been substantiated by the two lay statements submitted by fellow servicemembers.  Layno, 6 Vet. App. at 469.  Again, however, this is not competent evidence that the injury actually resulted in a right shoulder disorder while in service or led to the development of a right shoulder disorder after discharge.  Jandreau, 492 F. 3d at 1372; Kahana, 24 Vet. App. at 428.  

The Board is also cognizant that the Veteran's private treating physician, a Dr. A.C., contrarily opined in a July 2012 letter that the Veteran's right shoulder disorder was more likely than not related to that in-service injury.  As discussed, he supported his opinion by noting that the type of right shoulder disorder the Veteran was diagnosed with typically was related to old injuries.  However, in the more recent December 2012 and March 2015 VA examinations as well as the August 2016 addendum opinion, the VA examiners each determined that it was less likely than not that the Veteran's right shoulder disorder was causally related to service, to include the 2003 in-service injury. 

Again, the Board must compare Dr. A.C.'s opinion with those opinions set forth by the various VA examiners who have evaluated the etiology of the Veteran's right shoulder disorder in order to determine which opinions are more probative.  Madden, 125 F.3d at 1481; see also D'Aires, 22 Vet. App. at 107-108.  On the one hand, the opinions offered by the VA examiners in the December 2012 and March 2015 VA examinations and in the August 2016 addendum are supported by evidence in the Veteran's record as well as a discussion of the mechanism of the reported injury.  Not only did each of the VA examiners consider the fact that five years had transpired between the Veteran's reported in-service injury in 2003 and the first documented complaints of right shoulder pain in 2008, the December 2012 examiner specifically discussed the fact that rotator cuff tendinitis is typically associated with repetitive arm lifting and/or gross-handling in daily activities and thus was medically less likely to be due to the type of injury described by the Veteran and the two lay servicemembers.  Each of the examiners also highlighted that the Veteran did not make any complaints of right shoulder pain in the two years following the injury while he was still in service.  The Board therefore finds that the opinions of the three VA examiners collectively are highly probative of the issue of whether the Veteran's right shoulder disorder is etiologically related to the in-service injury.  Sklar, 5 Vet. App. at 140; Nieves-Rodriguez, 22 Vet. App. at 303. 

As stated previously, the July 2012 opinion from Dr. A.C. does not indicate whether he reviewed the Veteran's claims file to verify his reports regarding the injury and the onset of his symptoms.  It serves to reiterate that while a clinician's review of the claims file is not determinative of the probative weight or value of his/her opinion, this does have critical importance where, as here, there is suggestion of relevant facts that are not accounted for, especially if considered they would tend to undermine the basis of the opinion.  See Kowalski , 19 Vet. App. at 171; see also Coburn, 19 Vet. App. at 427.  Dr. A.C. plainly did not account for the lack of any documented complaints of symptoms of a right shoulder disorder in the five years between when the injury occurred and when the Veteran first began complaining of right shoulder pain in 2008.  After considering both the opinions of the VA examiners as well as Dr. A.C.'s opinion, the Board finds that the opinions of the December 2012, March 2015 and August 2016 VA examiners warrant the greatest probative weight on the issue at hand (that is, in comparison to Dr. A.C.'s).

For these reasons, the Board finds that the preponderance of the evidence is against service connection for a right shoulder disorder on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Although the Board recognizes that there is credible evidence that the Veteran experienced an injury in service, the weight of the probative evidence is against a finding that this injury resulted in a right shoulder disorder that has continued to the present.  The evidence also does not suggest that the Veteran has had continuous symptoms referable to his right shoulder disorder since his discharge from military service, and this continuity-of-symptomatology option for establishing entitlement to service connection also is first predicated on there having been some notation during service of the condition now being claimed.  38 C.F.R. § 3.303(b).  Here, though, there was none; the condition was not noted in service, and was first formally diagnosed pursuant to a September 2011 MRI.  Thus, service connection for a right shoulder disorder is not warranted based on continuity of symptomatology since service.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the right shoulder disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  However, as discussed previously, the Board finds that the opinions of the December 2012, March 2015 and August 2016 VA examiners are far more probative than Dr. A.C.'s opinion or the assertions of the Veteran and the two lay servicemembers, as the VA examiners relied on the claims file and medical expertise to arrive at the consistent determination that the right shoulder disorder was less likely than not related to service, while, by comparison, Dr. A.C. did not account for crucial evidence and the Veteran as well as the two lay servicemembers did not present competent evidence of a connection between the injury and the right shoulder disorder.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a right shoulder disorder under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a right shoulder disorder in total must be denied. 



ORDER

Service connection for a low back disorder is denied.  

Service connection for a right shoulder disorder also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


